Name: Commission Regulation (EEC) No 309/79 of 16 February 1979 amending Regulation (EEC) No 316/68 as regards the marking of fresh cut flowers
 Type: Regulation
 Subject Matter: agricultural activity;  marketing;  technology and technical regulations
 Date Published: nan

 Avis juridique important|31979R0309Commission Regulation (EEC) No 309/79 of 16 February 1979 amending Regulation (EEC) No 316/68 as regards the marking of fresh cut flowers Official Journal L 042 , 17/02/1979 P. 0021 - 0021 Finnish special edition: Chapter 3 Volume 10 P. 0177 Greek special edition: Chapter 03 Volume 24 P. 0093 Swedish special edition: Chapter 3 Volume 10 P. 0177 Spanish special edition: Chapter 03 Volume 15 P. 0155 Portuguese special edition Chapter 03 Volume 15 P. 0155 COMMISSION REGULATION (EEC) No 309/79 of 16 February 1979 amending Regulation (EEC) No 316/68 as regards the marking of fresh cut flowers THE COMMISSION OF THE EUROPEAN COMMUNITIES. Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 234/68 of 27 February 1968 on the establishment of a common organization of the market in live trees and other plants, bulbs, roots and the like, cut flowers and ornamental foliage (1), and in particular Article 4 thereof, Whereas experience has shown that the special provisions relating to the marketing of fresh cut flowers set out in Annex I to Council Regulation (EEC) No 316/68 (2), as last amended by Regulation (EEC) No 1155/76 (3), do not correspond to modern marketing practices; Whereas therefore the said Annex I should be amended accordingly; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Live Plants, HAS ADOPTED THIS REGULATION: Article 1 In the second indent of Chapter VII (Marking), paragraph D of Annex I to Regulation (EEC) No 316/68, the word "(optional)" is added. Article 2 This Regulation shall enter into force on 1 March 1979. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 February 1979. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 55, 2.3.1968, p. 1. (2)OJ No L 71, 12.3.1968, p. 8. (3)OJ No L 130, 19.5.1976, p. 26.